                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 CALLY TURNER,

         Plaintiff,
                                                             Case No. 18-cv-1217 KG/GJF
 v.

 FORD MOTOR COMPANY and TRW
 VEHICLE SAFETY SYSTEMS, INC.,

         Defendants.

      ORDER GRANTING DEFENDANT ZF PASSIVE SAFETY SYSTEMS US INC.’S
         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

        This matter comes before the Court on Defendant ZF Passive Safety Systems US Inc.’s

(f/k/a TRW Vehicle Safety Systems Inc.) motion to dismiss for lack of personal jurisdiction. The

Court has considered the record and the parties’ pleadings, including ZF PSS’s motion to dismiss

(Doc. 33) and Plaintiff’s statement of non-opposition (Doc. 51).

        Therefore, IT IS HEREBY ORDERED AND ADJUDGED that ZF PSS’s motion to

dismiss without prejudice is GRANTED. All Plaintiff’s claims against ZF PSS are dismissed

without prejudice. Each party is to bear its own fees and costs.




                                             _________________________________________
                                             UNITED STATES DISTRICT JUDGE
Approved by:

      /s/ Adam W. Pittman (by electronic permission)
      Adam W. Pittman
      apittman@corywatson.com
      CORY WATSON, P.C.
      2131 Magnolia Avenue
      Birmingham, Alabama 35205
      Counsel for Plaintiff Cally Turner


      /s/ Todd E. Rinner (by electronic permission)
      Todd E. Rinner
      trinner@swlaw.com
      SNELL & WILMER LLP
      201 Third St. NW #500
      Albuquerque, New Mexico 87102
      Counsel for Defendant Ford Motor Company


      /s/ Jason P. Hartman
      Jason P. Hartman
      jason.hartman@wtllaw.com
      WEINSTEIN TIPPETTS & LITTLE LLP
      7500 San Felipe, Suite 500
      Houston, Texas 77063
      Counsel for Defendant ZF Passive Safety Systems US Inc.




                                            -2-
                                     Certificate of Service

       This instrument was served on the following counsel in compliance with Rule 5 of the

Federal Rules of Civil Procedure and in accordance with the D. NM CM/ECF Administrative

Procedures Manual on December 5, 2019:

Counsel for Plaintiff Cally Turner

       Leila H. Watson                                                           Via email
       lwatson@corywatson.com
       Adam W. Pittman
       apittman@corywatson.com
       J. Curt Tanner
       ctanner@corywatson.com
       CORY WATSON, P.C.
       2131 Magnolia Avenue
       Birmingham, Alabama 35205

Counsel for Defendant Ford Motor Company

       Todd Rinner                                                               Via email
       trinner@swlaw.com
       SNELL & WILMER LLP
       201 Third St. NW #500
       Albuquerque, New Mexico 87102



                                            /s/ Jason P. Hartman
                                            Jason P. Hartman




                                              -3-
